IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BIG BLUE CAPITAL PARTNERS
OF WASHINGTON, LLC,                             No. 72623-4-1


                    Appellants,                 DIVISION ONE


      v.

                                                UNPUBLISHED OPINION
McCarthy & holthus llp;
quality loan service
corporation; quality loan
service corporation of
washington,

                    Respondents.                FILED: November 23, 2015


       Leach, J. — Consistent with its business model, Big Blue Capital Partners

of Washington LLC purchased real property from a bankruptcy trustee knowing it

was in nonjudicial foreclosure. At the time of the purchase, Big Blue agreed that

the nominal price reflected uncertainties and disputes regarding the accounting,

validity, and enforceability of the deed of trust, the authority of the foreclosing

entities to initiate foreclosure, and the burdensome amount of time, effort, and

expense that Big Blue would likely incur in resolving those disputes and

uncertainties.   Shortly before the pending trustee's sale, Big Blue sued

respondents for damages and other relief under the deeds of trust act (DTA),

chapter 61.24 RCW, and the Consumer Protection Act (CPA), chapter 19.86
No. 72623-4-1 / 2




RCW. The superior court dismissed Big Blue's claims on summary judgment.

We affirm.


                                     FACTS


         On October 16, 2006, David Riggle signed an adjustable rate note to pay

a $300,000 loan from Homecomings Financial LLC. The deed of trust securing

the note named Mortgage Electronic Registration Systems Inc. (MERS) as the

beneficiary "acting solely as a nominee for Lender and Lender's successors and

assigns."

         In 2011, Riggle stopped making payments on the loan.     Nothing in the

record suggests that Riggle had any uncertainty about whom to make payments

to or who to contact regarding a possible loan modification.

         In August 2011, MERS assigned the deed of trust to Aurora Bank FSB.

On August 1, 2011, a vice-president of Aurora signed a "Declaration of

Beneficiary" stating, "Aurora Bank FSB is the holder of the Promissory Note"

evidencing Riggle's loan.

         On June 19, 2012, Aurora recorded a notice of appointment of Quality

Loan Service Corporation of Washington as successor trustee under the deed of

trust.


         Around this time, Nationstar Mortgage LLC purchased Aurora's servicing

rights to numerous loans, including Riggle's.



                                        -2-
No. 72623-4-1 / 3




       On August 24, 2012, Aurora executed an assignment of its interest in the

deed of trust to Nationstar.


       From October 2012 to June 2013, Quality issued four notices of

nonjudicial foreclosure sale for Riggle's property. All of the notices were either

discontinued or expired by operation of law without a sale. Although the notices

are not part of the record, Big Blue alleges that the notices listed Quality as the

trustee and Nationstar as the assignee of the deed of trust.

       On January 2, 2013, Riggle filed a Chapter 7 bankruptcy.               In his

bankruptcy schedules, Riggle valued the property in issue at $227,854,

encumbered by a secured debt of $315,303.         His amended schedule included

"potential claims against any and all entities ... claiming to have an interest,

secured and otherwise, over the real property." The potential claims included

declaratory relief, state and federal statutory violations, "and all claims having to

do with any Note and/or Deeds of Trust which purportedly encumber... or

otherwise affect title to the real property."

       In July 2013, Big Blue paid the bankruptcy trustee $5,000 for a trustee's

deed to the Riggle property. The deed recited that the title conveyed was subject

to existing encumbrances and included "all the estate which the debtor had at the

time of filing of the petition including any amendments in bankruptcy" and "all

legal and equitable interests, claims, and rights of the Bankruptcy Estate's



                                           -3-
No. 72623-4-1 / 4




interest... in the subject property." Big Blue did not assume Riggle's obligation

to pay the note.

       A "Trustee Settlement Agreement" allegedly executed by Big Blue and the

bankruptcy trustee at the time of purchase1 stated,

      There currently exist uncertainties and disputes as to the
      accounting, validity, lawfulness, and enforceability of certain Deeds
      of Trust as well as disputes and uncertainties as to the authority of
      the lienholders who may claim the right to enforce those certain
      Deeds of Trust on the Real Property.



      . . . [Pjayment of the encumbrances is being deferred until such
      time as [Big Blue] can resolve the existing disputes and
      uncertainties . . . so as to ensure any payments due are only
      received by a party who possesses a lawful, valid, and enforceable
      security interest against the Real Property. . . . The consideration
       ftakesl into account . . . the disputes and uncertainties regarding
       the encumbrances of record and the likely burdensome amount of
       time, effort, and expense that TBig Bluel will incur in resolving any
       issues with the condition of the Real Property. . . and the existing
       disputes and uncertainties regarding the encumbrances.121

       On September 2, 2013, Big Blue informed Quality by letter that it disputed

its authority to act as successor trustee and that it objected to the foreclosure

sale scheduled for October 18, 2013. The letter stated that as trustee, Quality

had a duty of good faith and that "[i]t would be ... a breach of your duty of good

faithf ] to complete the currently pending .... Sale without conducting a detailed



       1 Portions of the alleged agreement were filed for the first time on
reconsideration below. There is no signature page in the record.
      2 Emphasis added.
No. 72623-4-1 / 5




investigation into each of the issues described below." The letter then listed the

following alleged irregularities:

       1.     The Deed of Trust's naming of MERS as Beneficiary is
              contrary to . . . RCW 61.24.005(2) and is therefore an
              unenforceable and possibly illegal contract.            An
              unenforceable and possibly illegal contract... is not
              adequate to initiate or complete a nonjudicial trustee sale
              under the Washington Deed of Trust Act RCW 61.24 et
              seq. . . .


       2.     There have been multiple parties . . . who have been named
              or claimed to possess or transfer/assign various interests in
              the . . . Deed of Trust and/or The Note.


              a.      Homecomings Financial, LLC; This party was the
                      originally named Lender on The Note and the Deed of
                      Trust; however the branch location listed on the Deed
                      of   Trust    was   not   a   licensed   Branch   with    the
                      Washington State Department of Financial Institutions
                      at the time of the origination of The Note and Deed of
                      Trust....


              b.      Mortgage Electronic Registration Systems, Inc.
                      ("MERS"); this entity has been found by the
                      Washington Supreme Court in Bain v. Metropolitan
                      Mortg. Group, Inc., 285 P.3d 34, 175 Wash. 2d 83, 89,
                      95-97,110-112 (Wash. 2012) not to be a lawful
                      Beneficiary of Deeds of Trust in Washington State
                      and as a result [it] possesses no beneficial interest to
                      assign to any other parties, such as the party
                      identified in Item (d) below.

              c.      Deutsche Bank Trust Company Americas, as
                      Trustee . . . ; Based   upon . . . preliminary
                      research... the           RALI     SERIES         2007-QOI
                      TRUST . . . has represented to its investors that the
                      above referenced Deed of Trust and The Note are a
                      part of the corpus of the trust. However, . . . there
                      are required parties who do not exist in the chain of
                      transfers of the Deed of Trust and The Note.             As a
No. 72623-4-1 / 6




                     result [Big Blue] disputes any claim that the 2007-QOI
                     Trust is the Owner, Note Holder, or Beneficiary of the
                     Deed of Trust. . . .


              d.     Aurora Bank, FSB; this party has been identified as
                     an assignee that MERS purportedly assigned the
                     "Deed of Trust". . .; however. . . MERS is NOT a
                     lawful beneficiary in Washington State and therefore
                     cannot    assign... its   "beneficial  interest"  to
                     Aurora . . . .


                     . . . Aurora Bank, FSB [therefore] did not possess the
                     authority to appoint [Quality as successor trustee].
                     Nor did [it] possess any "beneficial interest" to assign
                     to Nationstar....


                     As Aurora . . . possessed no interest... to appoint
                     [Quality] as successor trustee, [Quality] did not
                     possess adequate authority to initiate the March 1st,
                     2013 Trustee Sale ... nor did Nationstar. . . receive
                     any interests or authority adequate to instruct [Quality]
                     to initiate the currently scheduled 10-18-13 Trustee
                     Sale from Aurora . . . .

              e.     Nationstar Mortgage, LLC. . . . [A]s further described
                     above, Aurora Bank ... did not acquire any valid
                     "beneficial   interests"  or      authority      [from]
                     MERS .... [Therefore,] Nationstar. . . received no
                     "beneficial interests" or authority from Aurora
                     Bank

        Based on these allegations, Big Blue asserted that Quality could not rely

on any beneficiary declaration. It claimed that "[t]o continue forward with the 10-

18-13 Trustee [sale] without [investigating] would be the opposite of acting in

good faith" and that Quality should provide proof that it had been validly

appointed and instructed to conduct a sale by the actual beneficiary of the deed

of trust.
No. 72623-4-1 / 7




        Nationstar responded to Big Blue's letter with a letter dated September 24,

2013.    This letter identified Nationstar as the current servicer of the loan and


Deutsche Bank as the loan's owner. It also stated,

        Please note that Nationstar is the servicer of the loan; and
        therefore, will be responsible for responding to any concerns
        regarding the servicing of the loan. Servicing matters include, but
        are not limited to the following:

        • Payment assistance and modifications
        • Payment posting
        • Validation of the debt
        • Foreclosure proceedings
        • Payment adjustments

        As such, please direct any communication related to these matters
        to Nationstar.

        On October 10, 2013, eight days before the pending trustee sale, Big Blue

filed this lawsuit against Quality, its sister company, and the law firm of McCarthy

& Holthus LLP.      The complaint alleged violations of the DTA and CPA and

sought damages and declaratory and/or injunctive relief.            The complaint

requested an order declaring MERS an unlawful beneficiary and further declaring

void or voidable MERS' assignment to Aurora, Aurora's appointment of Quality

as trustee, and Aurora's assignment of the deed of trust to Nationstar.

        In December 2013, McCarthy & Holthus moved to dismiss the claims

against it under CR 12(b)(6). The court denied the motion "because the pleading

did state a claim . . . that the law firm owned, managed or controlled the

foreclosure trustee, and acted in concert with the foreclosure trustee."
No. 72623-4-1 / 8




        In March 2014, McCarthy & Holthus moved for summary judgment. Big

Blue opposed the motion and asked for a continuance to complete discovery.

The court denied the continuance and granted summary judgment dismissing

McCarthy & Holthus.

        In August 2014, the remaining defendants moved for summary judgment.

At the start of the hearing on the motion, the court stated, "[M]y hope is that we'll

talk about whether or not Big Blue . . . suffered some type of injury. And if so, if

there's anything that [Quality] did that caused that injury." Defendants' counsel

argued there was no evidence of injury to Big Blue. Counsel noted that Big Blue

bought the property in foreclosure status, the trustee issued no notices of sale

after Big Blue purchased the property, and the trustee canceled the pending sale.

Counsel asserted that any injury suffered by Big Blue was traceable to its

purchase of a property in foreclosure status, not to the actions of defendants.

        With respect to Riggle's legal claims against defendants that Big Blue

claimed it purchased, defendants' counsel argued the record included no

evidence that the defendants' actions caused Riggle any injury.            Big Blue

countered that both Riggle and Big Blue were injured by wrongful foreclosure and

a cloud on their title. In granting summary judgment, the court stated in pertinent

part,

        [T]he Court concludes that the plaintiff lacks standing to pursue
        claims—either its own or those that David Riggle or the bankruptcy


                                         -8-
No. 72623-4-1 / 9




      trustee for the Riggle estate may have had—under either the Deed
      of Trust Act or the Consumer Protection Act. There is a complete
      absence of evidence that any of these entities suffered an injury or
      that a defendant was the cause of such injury. The DOTA is
      intended to protect "borrowers" and the CPA to protect
      "consumers;" the plaintiff is neither of these. Finally, regardless of
       plaintiff's allegations of irregularities in the appointment of a
      successor trustee, at present, there is no pending sale to be
      enjoined.

Big Blue appealed. On October 16, 2015, while this appeal was pending, the

property was sold at a trustee's sale to Deutsche Bank.

                           STANDARD OF REVIEW


      We review a summary judgment order de novo, engaging in the same

inquiry as the trial court.3 We view the facts and all reasonable inferences

therefrom in the light most favorable to the nonmoving party.4           Summary

judgment is proper ifthere are no genuine issues of material fact and the moving

party is entitled to judgment as a matter of law.5 Mere allegations or conclusory

statements of fact unsupported by evidence are not sufficient to establish a

genuine issue of fact.6   Nor may the nonmoving party rely on speculation or




       3 Lvbbert v. Grant County, 141 Wash. 2d 29, 34, 1 P.3d 1124 (2000).
       4 Lvbbert, 141 Wash. 2d at 34.
       5 Lvbbert, 141 Wn.2dat34.
      6 Baldwin v. Sisters of Providence in Wash., Inc., 112 Wash. 2d 127, 132,
769 P.2d 298 (1989).

                                       -9-
No. 72623-4-1/10




argumentative assertions that unresolved factual issues remain.7          We may

uphold a summary judgment on any ground supported by the record.8

      We review a decision to deny a continuance for a manifest abuse of

discretion.9 "In deciding a motion to continue, the trial court takes into account a

number of factors, including diligence, due process, the need for an orderly

procedure, the possible effect on the trial, and whether prior continuances were

granted."10 To establish an abuse of discretion for denial of a continuance, an

appellant must show that he or she has been prejudiced.11 When, as here, a

party seeks a continuance under CR 56(f), it must provide an affidavit stating

what evidence it seeks and how this evidence will raise an issue of material fact

precluding summary judgment.12

                                    ANALYSIS


       Big Blue first contends the court abused its discretion in denying Big

Blue's motion for a continuance to conduct further discovery about the

relationship between Quality and its law firm, McCarthy & Holthus. We disagree.



       7 Seven Gables Corp. v. MGM/UA Entm't Co., 106Wn.2d 1, 13,721 P.2d
1 (1986).
      8 Rainier View Court Homeowners Ass'n v. Zenker, 157 Wash. App. 710,
723, 238P.3d 1217(2010).
       9 In re Dependency of V.R.R.. 134 Wash. App. 573, 580-81, 141 P.3d 85
(2006).
       10 V.R.R., 134 Wash. App. at 581.
       11 State v. Deskins, 180 Wash. 2d 68, 82, 322 P.3d 780 (2014).
       12 Durand v. HIMC Corp., 151 Wash. App. 818, 828, 214 P.3d 189 (2009).

                                        -10-
No. 72623-4-1 /11




      At the hearing on the motions for summary judgment, Big Blue's counsel

claimed that she needed a continuance to explore the interrelationship of the law

firm and Quality. She noted that the discovery cutoff was still six months away

and that they were "still going through thousands of pages of discovery

responses" and other information. In an affidavit, counsel recited the complaint's

allegations and stated, "Plaintiff believes that there may be information from M&H

that would affect the outcome of this CR 56 motion." Counsel did not specify

what that evidence was.


       Defendants' counsel noted in his briefing that the case had been open for

almost a year.    At the hearing, he pointed out that Big Blue had completed

discovery on the other defendants during that time and that, in any event, there

was "no legal mechanism by which they [could] reach the firm" and hold it liable

for any actions of the trustee. In denying a continuance, the court stated,

      I think I'm starting to get a sense of the distinction here between the
      LLP on the one hand, and Mr. McCarthy and Mr. Holthus perhaps
      on the other hand. The named Defendant in this case, along with
      QLS, is the LLP of the law firm, which apparently has appeared as
      counsel for QLS repeatedly. I think that's a separate and distinct
      question from the assertion that maybe Mr. McCarthy and Mr.
      Holthus may have had some role in owning, operating, or having
      control over [Q]uality ....
              The motion [to dismiss the claims against the LLP] was
      properly noted .... There isn't any real opposition to it, other than
      the request for postponement of what I think is the inevitable
       conclusion, which is to dismiss the law firm from this action.

               There just does not seem to be the evidentiary basis at this
       point in support for the naming of the LLP, the law firm, as an entity,

                                        -11-
No. 72623-4-1/12




      having ownership, management or control over the foreclosure
      trustee. I simply don't see it as far as the available evidence at this
      point, nor does it seem that that is forthcoming, if the Court were to
      postpone the motion today. So I'll go ahead and sign the Order.

       Big Blue fails to demonstrate that the court abused its discretion.       Its

briefing on appeal provides no meaningful analysis of the court's reasons for

denying the continuance. And its counsel's affidavit supporting the requested

continuance lacks an adequate description of the evidence Big Blue expected to

discover and its materiality. Considering the relevant factors set forth above and

on this briefing, we cannot say the court abused its discretion.

       Big Blue also contends the court erred in dismissing its claims for

damages under the DTA and CPA and for failing to grant it declaratory or

injunctive relief. Again, we disagree.

      Violations of the Deeds of Trust Act / Declaratory and Injunctive Relief

       An action for damages based on alleged violations of the DTA cannot be

maintained in the absence of a foreclosure sale.13          Because no sale had

occurred at the time of summary judgment, the trial court properly dismissed Big

Blue's claims under the DTA. And in light of the recent sale of the property, Big

Blue's claims for declaratory and injunctive relief are moot.




      13 Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 429, 334 P.3d
529 (2014).

                                         -12-
No. 72623-4-1/13




                     Violations of the Consumer Protection Act

       Although Big Blue cannot bring a claim for damages under the DTA

without a foreclosure sale, it may bring CPA claims for violations of the DTA.14

To prevail on a CPA claim, the plaintiff must establish "(1) [an] unfair or deceptive

act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4)

injury to plaintiff in his or her business or property; (5) causation."15 "[W]hether a

particular action gives rise to a Consumer Protection Act violation is reviewable

as a question of law."16

       Big Blue's complaint alleges unfair or deceptive acts arising from

violations of the DTA, inaccuracies or misrepresentations in the note and deed of

trust, the designation of MERS as the beneficiary in the deed of trust, the

invalidity of MERS' subsequent assignment to Nationstar, the invalidity of

Nationstar's appointment of Quality as trustee, and Quality's violation of its duty

of good faith by failing to investigate these and other irregularities Big Blue

brought to its attention in its September 2013 letter. Big Blue contends these

unfair or deceptive acts injured its business or property because they had

"negative ramifications on the reliability, insurability, and marketability" of the title.


        14 Lyons v. U.S. Bank NA, 181 Wash. 2d 775, 784, 336 P.3d 1142 (2014);
Truiillov. Nw. Tr. Servs.. Inc., 183 Wash. 2d 820, 834, 355 P.3d 1100 (2015).
        15 Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co.. 105
Wash. 2d 778, 780, 719 P.2d 531 (1986).
        16 Leingang v. Pierce County Med. Bureau, Inc., 131 Wash. 2d 133, 150, 930
P.2d 288 (1997).

                                          -13-
No. 72623-4-1 /14




It also claims it took "significant time away from its business pursuits, incurred

investigative expenses, and . . . attorney fees" in order "to clear up the confusion"

regarding which entity "was the actual Note Holder. . . and therefore possessed

the ability to clear title to The Property."   Big Blue also seeks to recover for

injuries Riggle allegedly suffered from these acts before Big Blue purchased the

property.

       Big Blue has not demonstrated any issue of fact as to whether the alleged

unfair or deceptive acts caused Riggle or Big Blue any injury.             To prove

causation, the "plaintiff must establish that, but for the defendant's unfair or

deceptive practice, the plaintiff would not have suffered an injury."17 Big Blue

cannot dispute that Riggle failed to pay the note as required.       Nothing in Big

Blue's pleadings demonstrated an injury to Riggle's business or property caused

by the alleged violations of the DTA or other irregularities. The record contains

no declaration from Riggle or other evidence that he failed to make his payments

because of the alleged unfair or deceptive acts. It contains no evidence that he

was unable to determine whom he was supposed to make his payments to or

that anything other than his financial straits caused his default and subsequent




       17 Indoor Billboard/Wash., Inc. v. Integra Telecom of Wash., Inc., 162
Wash. 2d 59, 84, 170 P.3d 10 (2007).

                                        -14-
No. 72623-4-1/15




bankruptcy. Big Blue thus failed to demonstrate a genuine issue of fact showing

the alleged CPA violations caused any injury to Riggle.18

       Nor has Big Blue demonstrated any issue of fact as to whether the alleged

CPA violations caused Big Blue any injury after it purchased the property. Big

Blue admits that it purchased the property for a nominal sum after all four

foreclosure notices were issued. In a similar situation, an Oregon court held that

an entity named Big Blue Capital Partners LLC "did not suffer an injury that is

fairly traceable to the challenged actions of defendants" and "to the extent that

[Big Blue] suffered an injury, it was due to [Big Blue's] own actions in purchasing

the Property after non-judicial foreclosure proceedings had been commenced."19

The same is true here.


       Big Blue purchased the property knowing that Riggle had defaulted, that

the trustee had recorded notices of foreclosure, and that Riggle valued the

       18 See, e.g.. Babrauskas v. Paramount Eguitv Mortg., No. C13-0494 RSL,
2013 WL 5743903, at *4 (W.D. Wash. Oct. 23, 2013) ("Any damage to plaintiffs
credit, cloud on his title, or monetary effect of the threat of foreclosure cannot be
laid at MERS' door.... Plaintiff has not alleged facts raising the plausible
inference that, but for MERS' identification as the beneficiary on the deed of trust
and its ineffective assignments of interest, plaintiff would not have suffered the
adverse impacts of which he complains. Rather, plaintiff's failure to meet his
debt obligations is the 'but for' cause of the default, the threat of foreclosure, any
adverse impact on his credit, and the clouded title."); McCrorev v. Fed. Nat'l
Mortg. Ass'n. No. C12-1630 RSL, 2013 WL 681208, at *4 (W.D. Wash. Feb. 25,
2013) (finding no injury under the CPA because "it was [plaintiffs'] failure to meet
their debt obligations that led to a default, the destruction of credit, and the
foreclosure").
       19 Big Blue Capital Partners. LLC v. Recontrust Co., No. 6:11-CV-06368-
AA, 2012 WL 1605784, at *5 (D. Or. May 4, 2012).

                                        -15-
No. 72623-4-1/16




property at roughly $100,000 less than the debt on the loan. Moreover, Big

Blue's alleged settlement agreement with the bankruptcy trustee states that Big

Blue had investigated, and was aware of, the alleged title and foreclosure

irregularities when it purchased the property. That agreement also states that

the price Big Blue paid took into account those irregularities as well as the

anticipated costs of rectifying or clarifying them. Big Blue was plainly not a victim

of unfair acts or deception. Any injury to Big Blue arising from these known facts

was self-inflicted and does not support a CPA claim.20

       Finally, Big Blue claims it was injured by the trustee's failure to investigate

and clarify the uncertainties Big Blue identified in its September 2013 letter to

Quality. A violation of a trustee's duty of good faith may be actionable as a

violation of the CPA.21 Although a trustee may rely on the representations in a

beneficiary declaration and "does not need to summarily accept a borrower's side

of the story or instantly submit to a borrower's demands," it has a duty to

investigate if "there is an indication that the beneficiary declaration might be

ineffective" or it knows about "conflicting information regarding [its] right to initiate

foreclosure."22




       20 Big Blue Capital. 2012 WL 1605784, at *5.
       21 Lyons. 181 Wash. 2d at 786-89.
       22 Lyons, 181 Wn.2dat787.

                                          -16-
No. 72623-4-1/17




       Assuming Big Blue's September 2013 letter triggered a duty to investigate,

Big Blue has not identified any genuine issue of fact as to whether the trustee

breached that duty. Three weeks after Big Blue's letter, Nationstar responded

and informed Big Blue that it was the current servicer of the loan and that

Deutsche Bank was the loan's owner. Because the deed of trust provided that

loan payments could be made to the loan servicer and because Nationstar's

letter stated that it was the entity responsible for "Payment assistance and

modifications," "Validation of the debt," "Foreclosure proceedings," and "Payment

adjustments," Big Blue had the information it needed to proceed with any

negotiations about the debt or other efforts to clear title.   In addition, Quality's

cancellation of the sale in response to Big Blue's letter further demonstrated its

good faith.

       And even if Quality breached its duty to investigate, Big Blue has not

shown any issue of fact as to whether the breach injured Big Blue. As noted

above, Big Blue promptly received information from Nationstar that allowed it to

move forward with its plan to clear title.   Cancellation of the sale also removed

the most immediate impediment to Big Blue's plans and afforded it continued use

of the property.     To the extent uncertainties remained after Nationstar's

response, Big Blue was aware of these uncertainties when it purchased the

property and could have attempted to resolve them by contacting Nationstar. Big



                                        -17-
No. 72623-4-1/18




Blue chose to file suit instead.   Filing a CPA action does not, however, show

injury under the CPA.23

        Because Big Blue has not prevailed on appeal, it is not entitled to attorney

fees.


        Affirmed.




                                                                               rs>




                                                                               o

                                                                               OS




        23 Sign-O-Lite Signs. Inc. v. DeLaurenti Florists. Inc.. 64 Wash. App. 553,
564, 825 P.2d 714 (1992) ("having to prosecute" a CPA claim "is insufficient to
show injury").


                                        -18-